Case 1:17-cv-00394-CG-C Document 98 Filed 01/19/21 Page 1 of 2                         PageID #: 2758




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

    JOHN DOE,                                        *
                                                     *
         Plaintiff,                                  *              CIVIL ACTION NO.:
                                                     *              1:17-CV-00394-CG-C
    v.                                               *
                                                     *
    MICHAEL A. MITCHELL, et al.,                     *
                                                     *
         Defendants.                                 *
                                                     *


                        JOINT STATEMENT REGARDING USE OF ADR

           Pursuant to this Court’s Scheduling Orders (Docs. 71, 88, 96), counsel for the parties report

that they have generally discussed potential resolution of this case, but they are at an impasse

regarding at least one key issue.

           Given the parties’ position on that key issue, the use of an alternate dispute resolution

procedure would not be productive or a good use of resources at this time. If the parties’ positions

change or if the Defendants’ anticipated motion for summary judgment is not successful, or only

partially so, a conference with the Magistrate Judge may be useful.

           Dated this 19th of January, 2021.

                                                 Respectfully submitted,


                                                 /s/ Matt Green1
                                                 MATT GREEN (GRE095 A)
                                                 Attorney for Plaintiff John Doe




1
 Windy Bitzer represents that she received Matt Green’s consent to file this document containing
his electronic signature.
Case 1:17-cv-00394-CG-C Document 98 Filed 01/19/21 Page 2 of 2       PageID #: 2759




OF COUNSEL:
The Law Office of Matt Green, LLC
The Pollock-Altmayer House
501 Government Street, Suite 1
Mobile, Alabama 36602
(251) 434-8500
mattgreenlaw@comcast.net

                                     /s/ Windy C. Bitzer
                                    WINDY C. BITZER (BITZW7315)
                                    CHRISTINE HARDING HART (HARTC5687)
                                    Attorneys for Defendants Michael A. Mitchell,
                                    Andrea C. Agnew, and Krista Harrell

OF COUNSEL:
HAND ARENDALL HARRISON SALE LLC
Post Office Box 123
Mobile, Alabama 36601
(251) 432-5511
wbitzer@handfirm.com
chart@handfirm.com

7033607




                                      2
